 10DECISIONSOF NATIONALLABOR RELATIONS BOARDHale Manufacturing Co., Inc.andJames McKinney.Case 14-CA-9208February 4, 1977DECISION AND ORDERBY MEMBERSFANNING, PENELLO, ANDWALTHEROn October 14, 1976, Administrative Law JudgePhil Saunders issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions' andbrief and has decided to affirm the rulings, findings,2and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that the Respondent, Hale Manufac-turing Co., Inc., Taylor, Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IRespondent has requested oral argumentThisrequest is hereby deniedas the record,the exceptions,and the brief adequately present the issues andthe positions of the parties. We have also considered Respondent's motion toreopen the record and find that motion to be without merit Accordingly,Respondent's motion to reopenis herebydismissed.2The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (C.A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Administrative Judge: Based on acharge filed by James McKinney on March 25, 1976, acomplaint against Hale Manufacturing Co., Inc., herein theCompany or Respondent, was issued on May 6, 1976,alleging violations of Section 8(a)(1) of the National LaborIThe facts found herein are based on the record as a whole upon myobservation of the witnesses The credibility resolutions herein have beenderived froma reviewof theentiretestimonial record and exhibits with dueregard for the logic of probability, thedemeanorof the witnesses, and theteaching ofN L R.B v Walton Manufacturing Company & Loganville PantsCompany,369 U S 404, 408 (1962) As to those witnesses testifying in228 NLRB No. 4Relations Act, as amended. Respondent filed an answer tothe complaint denying it had engaged in the alleged unfairlabor practices. A hearing in this proceeding was heldbefore me, and both the General Counsel and Respondentfiled briefs.Upon the entire record in this case, and from myobservation of the witnesses and their demeanor,' I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYRespondent is a corporation duly authorized to dobusiness under the laws of the State of Missouri and, at alltimes material herein, Respondent has maintained a placeof business in the city of Taylor, Missouri, where it isengaged in the manufacture, sale, and distribution of horsetrailers and related products. Respondent's plant located atTaylor,Missouri (sometimes referred to as West Quincy), isthe only facility involved in this proceeding,During the year ending December 31, 1975, which periodis representative of its operations during all times materialherein,Respondent, in the course and conduct of itsbusiness operations, manufactured, sold, and distributed atitsTaylor,Missouri, plant, products valued in excess of$50,000, of which products valued in excess of $50,000 wereshipped from Respondent's plant directly to points locatedoutside of the State of Missouri.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThere is no labor organization, as such, involved in thisproceeding.111.THE UNFAIR LABOR PRACTICESIt isalleged in the complaint that on or about March 11,1975, Respondent discriminatorily discharged its produc-tion employees Dennis Stice, Joseph Thomas, ThomasMcKinney, Mike Boltz, Larry Daggs, Leslie Heinze, andKenneth Rothweiler because they engaged in a concertedrequest for a pay raise.2This record shows that as of March 11, 1976, Respondenthad seven employees, the alleged discriminatees herein,who worked in the production operation at this plant, andone shop foreman, James McKinney. Although JamesMcKinney was also terminated along with the otherproduction employees, his termination is not alleged asviolative of the Act since he was a supervisory employee.For background purposes this record shows that fromtime to time Respondent's production employees haveengaged in various concerted activities in attempts toimprove their working conditions. In October 1975, Re-spondent instituted a bonus plan whereby employees wouldcontradiction to thefindingsherein, their testimony has beendiscredited,either as having been in conflict with the testimonyof crediblewitnesses orbecause itwas in andof itself incredible and unworthy of beliefAlltestimony has been reviewed and weighed in thelight ofthe entire record2Thetranscript in this proceedingiscorrected in accordance withGeneral Counsel'smotion dated July21, 1976 HALE MANUFACTURING CO.11share the amount that they saved Respondent in the cost ofbuilding trailers, and the employees involved herein beganreceiving such bonus checks starting in October or Novem-ber 1975.On or about February 26, 1976, the plant here in questionran out of certain parts and as a result the production oftrailers temporarily ceased. Respondent's plant manager,Al Godsey, then directed Shop Foreman James McKinneyto ask three or four production employees to come in thenext day to inventory and clean up, since they were unableto produce the trailers without the parts. McKinney thenhad employees Joe Thomas,Dennis Stice,and TomMcKinney (the brother of the shop foreman) do this work,and on February 27, 1976, Joe Thomas and Tom McKin-ney worked from 8 a.m. until12 noon, while Stice andForeman Jim McKinney worked until 2 p.m. It furtherappears thatsometimewithin or during the following weekForeman Jim McKinney computed the amount of moneythat the employees should receive as a bonus for the monthof February and related this figure to the other productionemployees involved herein; but when the employeesreceived their bonus checks on March 5, 1976, they foundthat the checks were for a lesser amount than they hadexpected or anticipated. Foreman Jim McKinney thenwent to Plant Manager Godsey about the matter, butGodsey explained that the wages for February 27, 1976,3had been deducted from the bonus payments since itconstituted part of the cost of production. About the sametime employee Stice also complained to Plant ManagerGodsey about the February bonus checks being less thanwhat they had expected, and a heated discussion thenensued between employee Stice and Godsey. Stice finallyinformed Godsey that as far as he was concerned Godsey"could take the lousy hours, seven hours that I worked thatday, and stick it." Godsey told Stice that he was tired ofhearing his "bitching" and then left the room.On March 8, 9, and 10, although the seven employeesinvolved herein worked asusual,they continued theirdiscussionsconcerning the shortage in their bonus checksand also talked about various other working conditions,and it appears that for the most part these discussions wereheld before and after work, on breaktime, and at lunchtime.However, the alleged discnminatees herein decided to waituntilGodsey returned from his trip and then talk to himabout thesematters,and they also decided that they wouldask for $5 per hour for all production employees, and thecomplete elimination of the aforementioned bonus plan.On March 11, Plant Manager Godsey returned frompending business in Madison, Wisconsin, only to find theseven production employees anxious to confront himconcerningthese matters.Godsey then went into the officeof Foreman McKinney and was verbally challenged by theseven production employees on certain working conditions,but particularly on the above salary plan which theemployees had in mind. Employee Thomas informedGodsey that they wanted to change the bonus plan to a9All dates are 1976 unless stated otherwise4Normal productionwas about10 trailersper week,but forthe weekending March10, 4-I /2 working days, only 6trailerswere completed.5Godsey testifiedthat he had beenaware of the slowdowndunng theworkweek in question, that the productionemployees had not worked from 7to 9 ainon the morning of March 11, that theywerehaving a "heatedstraight hourly salary of $5 per hour and which figured outto 75 cents an hour, plus a 25-cent-an-hour cost-of-livingincrease.At one point during the group discussions Godseyasked, "What will it take?" Shop Foreman Jim McKinneyanswered that it would take the elimination of the bonusplan so that the employees would receive $5 an hour andthe employees promised to produce the same volume oftrailers that they did the month before? Further discussionsthen followed, but after a while Godsey raised his hand andtold employees, "There just isn't any way I am paying it;you are all going to have to go home." Several employeestestified that they had never seen Godsey that angry on anyother occasion. However, before Godsey left the office,Thomas also asked him if he, Godsey, needed 13 cents tomail Thomas' check, but Godsey said that he could "handlethat."The employees involved herein then immediatelywent to the timeclock, clocked their cards out, and left thebuilding.5The next day, March 12,, Jim McKinney went back to theplant to return his keys, and to find out why Godsey wouldnot consider the raise that they had asked for, and why hegot "all hostile" and fired them. Godsey then replied, "Ididn't fire you, you quit." McKinney then told Godsey,"Well, Al, you told us to go home. When you tell employeesto go home, you are the boss, and go home means to gohome, so, they went home." Godsey answered by sayingthey were "demanding too much" - obviously referring tothe request by the alleged discriminatees for a straight $5-an-hour wage and eliminating the bonus plan. Jim McKin-ney then asked about getting his own job back, but Godseyinformed him that the plant was not going to have a shopforeman anymore, and in his place he was going to have a"leadman," but then Godsey immediately inquired wherehe could contact him. McKinney replied that he knewwhere he could get in touch with him. Godsey never offeredformer Shop Foreman Jim McKinney his job back. At theconclusion of their conversation Godsey informed JimMcKinney that if the employees "wanted to come back towork" to be there Monday morning and he would try towork something out.On or about March 11 or 12, alleged discriminateesThomas and Stice had a phone conversation with Respon-dent's accountant,Gregg Niese. It appears that Sticeinitially talked toNiese and he asked Stice why theproduction employees had quit. Stice told him that they didnot quit, but were told to go home. Then Thomas got on thephone and Niese asked him the same questions, andThomas replied that they had not quit, but went homebecause they were told to do so. Niese then told Thomasthat he wished that the employees would all come back towork, and Thomas answered that they would come backwhen they got the grievance settled.On or about March 12, Thomas also had a phoneconversation with Respondent's truckdriver John Totsch,and Totsch asked Thomas why they had quit. Thomas toldhim that they did not quit but that Godsey told them to godiscussion"on the occasion here in question, and, sincetheywere not gettingany place,he did tell the production employeesthat theymight as well gohome, but that he was not terminating them-Godsey statedthat theemployeeshad alreadyrefused to work,and they could either go back toworkor negotiate with him, but they "didn't seem to want to do either one " 12DECISIONSOF NATIONALLABOR RELATIONS BOARDhome, and that they were fired. Totsch then told Thomasthat Godsey wanted to hire him back, but not Dennis Sticeor Tom McKinney. Totsch also asked when the employeeswere coming back, and Thomas told him they would comeback as soon as they settled the grievance. Thomasadmitted that when both Totsch and Niese informed himthatGodsey had not fired him such remarks did raise asuspicion on his mind that he had not been fired. Thomasthen concluded his conversation with Totsch by telling himthat, if Godsey wanted to have a meeting, they woulddiscuss it .6On or about May 17, alleged discnminatee Leslie Heinzereturned to the plant to allow his cousin to fill out anemployment application. On this occasion, Godsey toldNiese to get his pad and paper ready and write down thecontentsof the conversation. Godsey then asked Heinzewhy they quit, and Heinze answered that they were notmaking good pay and they wanted $5 an hour. ThenGodsey asked Hemze if the crew was going to either quit orwalk out if they did not get the $5 an hour, and to thisquestion Heinze replied in the affirmative.In its argumentRespondentstatesand maintains thatthere was no intentional termination or discharge of theseven employees; that these employees quit or went on aneconomic strike or slowdown; and that, in any event, theywere offered their jobs back - an offer which they allrefused.Moreover, it is also pointed out by RespondentthatGodsey is an able plant manager, and during thisseason inquestion he was attempting to open a new salesoutlet for the entire farmer/rancher market, and his aim atthe time was not only to keep production going throughthese seven employees, but to increase their number so thatproduction could be increased; and, further, that the springof the year being the beginning of the farm trailer peak saleseason Godsey had every reason to want to keep produc-tion as high as possible.Final ConclusionsAs pointed out, the evidence in this record clearlyestablished that Respondent had substantial difficulty inreplacing the seven production employees as well as ShopForeman Jim McKinney, and Godsey openly admits thatthese employees were an efficient crew and very valuable tohim and that it took management several weeks to trainnew employees. In evaluation of the above, the GeneralCounsel raises the question that, if Godsey did not fire theseemployees, why did he not call them up or in some waymanage to get in contact with them in efforts to have themreturn to work? Moreover, as aforestated, Godsey specifi-cally told Shop Foreman Jim McKinney that at least two ofthose employees were never coming back. I am in agree-ment that the answer compels the conclusion that Godseyhad fired the employees on March 11, and never intendedto call them back to work.6 Totsch said thatwhenhe asked Thomas why he had quit Thomasreplied it was because he was "cheated out of the commission,"but then laterin their conversation told Totsch he had not quit - "they all got fired "Totsch also ventured to state in his testimony that, during the week of March5,McKinney informed him that if they did not get a raise they were going toquit7Respondent points out that the employees left no lunches in theBefore this incident and events on March 11, there is noquestion that Godsey had met with his employees as agroup without firing them, but on these occasions Godseyapparently was willing to talk to his employeesso long astheir remarksand suggestionsrelated to production. Asindicated, he agreed to purchase a new welder so as toincrease production, and on another occasion he made aspecial trip to Respondent's plant in Texas in order toobtain information relative to a bonus plan - obviouslyagain to help increase employees' productivity. Then inearlyMarch, Godsey became involved in a heated discus-sionwith employee Stice and admittedly became veryangry with him, but did not fire him. However, as alsopointed out, there is little doubt that by the time he returnedto the plant on the morning of March I I he was getting fedup with the employees' constant complaints, and, whenthey came to him on this occasion and asked managementto eliminate the bonus plan and to give them a straightwage of $5, he became incensed at this idea and impulsivelyfired them without fully considering all the possibleconsequences to the future loss of production.Respondent solicited testimony to the effect that anumber of the seven employees involved herein had beendissatified prior to March II with their working conditions,and for some time had been placing employment applica-tions elsewhere, and probably would have quit if they hadbeen successful in finding better jobs. However, as alsopointed out, this testimony does not establish that theproduction employees intended to quit on March 11, and itisclear that they only intended to quit working forRespondent if they obtained other jobs, and none of theseven employees had received any job offers from otheremployers as of March 11. Moreover, the fact that theemployees did not wish to return to work for Respondent asof the date of the hearing before me, likewise, in no waysupports any arguments that they had decided to quit onMarch 11, and thisis so, even though they did not intend toreturn to work until they achieved some satisfaction withGodsey since they also initially intended to strike if, in fact,Godsey had refused the $5 an hour. But, as outlinedpreviously herein, they never were able to reach the actualpoint of striking since Godsey summarily terminated themonMarch 11 before they even had an opportunity tobargain or strike.?There are also some indications and claims by Respon-dent to the effect that when at least two of these employeeswere told by Totsch and Niese that Godsey felt that theyhad quit, as aforestated, that they should have theninvestigated the situation to find out whether they actuallyhad been fired, but since the employees did not do so thereisa reasonable presumption thattheymust have quit. Iagree that such an inference clearly cannot be drawn sincethe employees knew that Godsey had fired them, and thefact that others close to Godsey were now claiming thatthey quit did not change the fact in their minds, and,lunchroom on March 11, and from thisfactargues that they did not intend tostay theentireday, and therebyagain establishing that these employeesintendedto quit Theevidence in this record is inconclusive as to the pastpracticeof the employees in this regard,and the fact thattheyhad in mindsome sort of a stokeif Godseydid not negotiatewiththem ought also havealtered their normal lunch plansand habits HALE MANUFACTURING CO.13moreover, no supervisor or any authorized representative ofRespondent ever called any of the employees to ask thatthey return.Iam also unable to give any significant evaluation of theincident on May 17 involving Heinze and his cousin, asaforestated. From my observations and for other reasonsapparent herein, I am in agreement that Heinze has noactual knowledge of the labor law meanings of the terms"quit," "walkout," or "strike," and it was clear from histestimony that he was easily confused by such terms, as wellas by compound questions. As pointed out, when he wasfirst asked if he quit or ceased his own employment, heanswered yes, but then claimed that all of the productionemployees were fired. At another point, Heinze stated hedid not know the difference between "walkout" and "quit,"and when he told Godsey on March I 1 that if managementwould not pay $5 an hour the employees were going to walkout, he meant they were leaving the building, and not thatthey were engaging in a "walkout" or "strike."In his brief the General Counsel stated the following, "Itis quite evident to anyone who would read the transcript inthis case that Respondent was trying to place a facade orsmokescreen infront of the Administrative Law Judge inorder to side track him from the real issues. This isevidenced by the attacks on the investigator, Peter Salm, asbeing involved in fraud, conspiracy, sloppy, shoddy, andembarrassinglyweak investigation, attempts to indicatethat investigator Salm should have talked to other witnesses(which Respondent himself did not call), attacks on Region14 as well as the General Counsel, attacks on the discnmi-natees by calling them freeloaders, and in making referenceto a bunch of guff from employees who have been less thanpolite,presentingvoluminous evidence with respect to apaint gun, with respect to an alleged slowdown by employ-ees prior to March 11, with respect to the consumption ofalcoholic beverages at the West Quincy plant, questionsconcerning production employees possibly taking applica-tion forms, and evidence with respect to employees fits ofanger... .I am satisfied that I need not discuss these matters in anyfurther detailinasmuchas Respondent was given a fullopportunity to put in the record and litigate all suchmatters,and was also given the opportunity by me torequest the appearance and testimony of Board Agent PeterSalm, but this request by Respondent was denied by theBoard. However, I do point out that all of these ratherunusualmatters,now relied on by Respondent, wereadmittedly factors and circumstances not considered,discovered, alleged, or even known by Respondent untilafterthe discharges of the employees here in question, and,therefore, could not have any possible basis for the actionstaken by Plant Manager Godsey on March 11.In the final analysis, the employees involved hereincertainly would not quit their jobs, thereby terminating allincome,simply because they wanted a 25-cent-an-hourincreaseand the elimination of a bonus plan. Moreover, Iagree that the words spoken by Plant Manager Godsey on8At one time Godsey had even fired his own brother, but instead oftelling him he was fired or discharged,he told him, "I couldn't put up with itand he would just have to leave." Similarly,Totsch was discharged at onetime without being specifically told he was fired or discharged Also, onMarch 111 could be reasonably interpreted by the employeesto indicate that Godsey had fired them, even thoughGodsey did not directly and specifically tell the employeesthat they were fired or terminated. When Thomas askedGodsey on March 11 if he needed 13 cents to mail hispaycheck to him, Godsey said, "No, I think I can handleit," as aforementioned. Clearly, if Godsey had not deemedor considered that he had actually fired the employees,when Thomas asked him the above question Godsey wouldhave surely inquired immediately as to whether Thomasintended to quit, or in some other manner would haveascertained what the exact situation was, but Godsey didnot do so because he knew the employees had been fired.8Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. This section protects employees' concerted activitiesengaged in for the purpose of obtaining monetary benefitsfrom their employers. Cf.Union Camp Corporation, BuildingProducts Division,194 NLRB 933 (1972), enfd. 436 F.2d1136 (C.A. 5, 1972);KPRS Broadcasting Corporation,181NLRB 535 (1970). The protection accorded them under thissection is not dependent upon the merit or lack of merit oftheir concerted activities. SeeThe Singer Company, ClimateControl Division,198 NLRB 870, fn. 5 (1972). Nor to beentitled to such protection do employees engaged inconcerted activities first have to make a demand upon theemployer to remedy a condition they find objectionable.N.L.R.B. v. Washington Aluminum Company, Inc.,370 U.S.9 (1962).Moreover, even assuming,arguendo,that theemployees had gone on strike on March 11, the Respon-dent, by treating these seven employees as having quit, stillviolated Section 8(a)(1), since strikers remain employeesand, of course, for an employer to terminate employees whoconcertedly go on strike also interferes with the employees'Section 7 rights.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. A board cease-and-desist order is warranted in view of Respondent'sdiscriminatory conduct.Ithas been found that Respondent has discriminatedagainst employees Dennis Stice, Joe Thomas, Tom McKin-ney,LeslieHeinze,MichaelBoltz,LarryDaggs, andKenneth Rothweiler, by discharging them on March 11,1976, because they engaged in concerted action for mutualaid and protection in violation of Section 8(a)(1) of the Act.Itwill therefore be recommended that Respondent offerthem immediate and full reinstatement to their formerpositions, or, if suchpositionsno longer exist, to substan-tially equivalent positions, without prejudice to their rightsand privileges, and to make them whole for any loss ofearningstheymay have suffered as a result of thediscrimination against them by payment of a sum equal tooccasions when Godseywould tell employees to go home because of ashortage of parts, he wouldspecificallystate the reason and tell theemployees they shouldcome back the next day or he would be calling theemployees when the parts came in. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDthat which they would normally have earned, absent thediscrimination, from the date of the discrimination to thedate of Respondent's offer of reinstatement, with backpayand interest computed in accordance with the Board'sestablished standards.9 It will be further recommended thatRespondent preserve and make available to the Board,upon request, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary and useful to determine the amountof backpay and the right to reinstatement under the termsof these recommendations.Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.By interfering with, restraining, and coercing theiremployees in the rights guaranteed in Section 7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its place of business and plant copies of theattached noticemarked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredbyanyother material.(d)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.9F W Woolworth Company,90 NLRB 289 (1950),IsisPlumbing &Heating Co,138 N LR B 716 (1962)10 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommendedOrderherein shall, asprovidedin Sec 102.48of theRules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes' 1 In the event the Board'sOrderis enforcedby a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Order oftheNationalLabor Relations Board" shall read"Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "ORDER 10The Respondent, Hale Manufacturing Co., Inc., TaylorMissouri, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging and refusing reemployment to employeesor otherwise discriminating in regard to their hire, tenure ofemployment, or any terms or conditions of employmentbecause they have engaged in concerted activities for thepurpose of mutual aid or protection.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inconcerted activities for the purpose of mutual aid orprotection as guaranteed in Section 7 of the Act, or torefrain from any and all such activities.2.Take the following affirmative action I find willeffectuate the policies of the Act:(a)Offer the seven employees named herein immediateand full reinstatement to their former jobs or, if such jobsno longer exist, to a substantially equivalent position,without prejudice to their seniority, or other rights andprivileges, and make them whole for any loss of earningstheymay have suffered by reason of the discriminationagainst them in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdischarge or refusereemployment toemployees or otherwise discriminate in regard to theirhire, tenure of employment, or any terms or conditionsof employment because they have engaged in concertedactivities for the purpose of mutual aid or protection.WE WILL NOT in any othermannerinterfere with,restrain, or coerce our employees in the exercise of theirrightstoself-organization,tobargain collectivelythrough a bargaining agent chosen by our employees, toengage inconcerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any such activities.WE WILL offer Dennis Stice, Joe Thomas, TomMcKinney, LeslieHeinze,Michael Boltz, Larry Daggs,and Kenneth Rothweiler their former jobs or, if suchjobs nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, and WE WILL pay them for any loss ofpay they may have suffered by reason of our discrimina-tion against them, together with interest thereon.HALE MANUFACTURING Co.,INC.